Action to set aside a separation agreement. The answer set up a counterclaim praying for an injunction restraining plaintiff from proceeding with ah action in California brought by plaintiff against defendant and others, and from attempting to obtain any order or judgment for maintenance and support, or to attach or interfere with plaintiff’s property, and to declare said separation agreement valid, subsisting and binding upon the parties. Judgment dismissing complaint on merits, declaring said separation agreement valid, subsisting and binding, and *875granting the injunctive relief prayed for in the counterclaim affirmed. No opinion. Present —■ Martin, P. J., McAvoy, OMalley, Townley and Glennon, JJ.; McAvoy and O’Malley, JJ., dissent and vote for reversal and a new trial.